--------------------------------------------------------------------------------

Exhibit 10.4
 
EXTENSION AGREEMENT
 
THIS EXTENSION AGREEMENT is made and entered into as of February 6, 2012, by and
between Osceola County, a charter county and political subdivision of the State
of Florida (the "County") and Avatar Properties Inc., a Florida corporation
("Avatar").
 
W I T N E S S E T H:
 
WHEREAS,    the County and Avatar entered into a series of public-private
partnership agreements in 2006 (the "2006 Agreements") for development of
Poinciana Parkway, a controlled access arterial roadway of approximately 9.66
miles, extending from the current intersection of U.S. 17-92 and County Road 54
in Polk County to the existing intersection of Marigold Avenue and Cypress
Parkway, to be operated by Avatar as a private toll road; and
 
WHEREAS,    the 2006 Agreements, as amended in 2008 and 2010, are currently in
effect; and
 
WHEREAS,    primarily because of the economic downturn, Avatar has been unable
to finance Poinciana Parkway as a private toll road; and
 
WHEREAS,    the parties are interested in providing for the conveyance of
approximately 161 acres of property near Osceola Heritage Park (the "Judge Farms
Property") from Avatar to the County for the development of amateur sports
facilities; and
 
WHEREAS,    the County and Avatar desire to enter into this Extension Agreement
to provide for (A) extension of the deadlines for commencing and completing the
construction of Poinciana Parkway to permit preparation of a new traffic and
revenue study, (B) negotiation of a new public-private partnership agreement
(the "Partnership Agreement") for construction and operation of Poinciana
Parkway as a County-owned toll road, and (C) the negotiation of terms related to
conveyance of the Judge Farms Property;
 
NOW THEREFORE, in consideration of the mutual promises, covenants and agreements
contained herein and other valuable consideration, receipt of which is hereby
acknowledged, the parties mutually undertake, promise and agree for themselves,
their successors and assigns as follows:
 
SECTION 1.   EXTENSION.
 
(A)          Section 4.02(C) of the Poinciana Parkway Regulatory Agreement
between the County and Avatar dated December 15, 2006, as amended and restated
in its entirety by that certain First Amended and Restated Poinciana Parkway
Regulatory Agreement dated July 25, 2008, and the First Amendment to First
Amended and Restated Poinciana Parkway Regulatory Agreement dated December 20,
2010 (collectively, the "Regulatory Agreement") is hereby amended as follows
(underscore indicates additional text; strikethrough indicates deleted text):
 
 
1

--------------------------------------------------------------------------------

 
 
SECTION 4.02.   ACQUISITION, DESIGN AND CONSTRUCTION OF POINCIANA PARKWAY.
 
*                         *                         *
 
(C)          The Owner shall cause the Poinciana Parkway to be constructed
substantially in accordance with the Plans and Specifications, the Design
Criteria, the issued permits, and all applicable laws, rules, regulations and
standards.  Financing for the acquisition, development and construction of the
Poinciana Parkway shall be completed and actual construction shall be commenced
not later than February 14, 2012.2013.  Upon commencement of construction of the
Poinciana Parkway, the Owner shall use all commercially reasonable efforts to
expeditiously complete construction and shall cause such construction to be
completed free of construction liens or claims.  The Owner agrees to diligently
pursue construction of the Poinciana Parkway without unreasonable delay, subject
only to Force Majeure.
 
(B)           Section 4.03 of the Regulatory Agreement is hereby amended as
follows (underscore indicates additional text; strikethrough indicates deleted
text):
 
SECTION 4.03.   COMPLETION DATE.  Acquisition and construction of
Poinciana  Parkway shall proceed with due diligence and best efforts to the
completion thereof.  Subject to the provisions of this Agreement, particularly
Section 4.05 hereof and Osceola County’s compliance with the Property
Acquisition Agreement, the Poinciana Parkway will be substantially complete and
open to traffic not later than May 7, 2014 May 7, 2015 (the "Completion Date"),
subject, however, to the provisions of Section 4.05 hereof.  Substantial
completion of the Poinciana Parkway shall be evidenced by a certificate of the
Project Engineer to that effect to be delivered to Osceola County and the Owner
within thirty (30) days of the actual occurrence thereof.
 
(C)           Section 5.02(A) of the Regulatory Agreement is hereby amended as
follows (underscore indicates additional text; strikethrough indicates deleted
text):
 
SECTION 5.02.   OSCEOLA COUNTY’S REMEDIES.
 
(A)          Notwithstanding the occurrence of any Force Majeure Events, failure
by the Owner for any reason to complete financing for the acquisition,
development and construction of the Poinciana Parkway and commence actual
construction not later than February 14, 2012 February 14, 2013 shall constitute
an "Owner Default."  In such event, all aspects of the "Vested Property" (as
such term is defined in the Transportation Concurrency Agreement between Avatar
and Osceola County, dated December 15, 2006, as amended) shall be subject to all
transportation concurrency requirements in effect without further action of the
parties.
 
 
2

--------------------------------------------------------------------------------

 
 
(D)           Section 4 of the Transportation Concurrency Agreement dated
December 15, 2006 between the County and Avatar, as amended by that certain
Amendment to Transportation Concurrency Agreement dated July 25, 2008 and that
certain Second Amendment to Transportation Concurrency Agreement dated December
20, 2010 (collectively, the "Concurrency Agreement"), is hereby amended as
follows (underscore indicates additional text; strikethrough indicates deleted
text):
 
[4]           Provision of Improvements to Serve the BLIVR Development.
 
A.           Construction of Poinciana Parkway ("Parkway")
 
           1.           Responsibility – Developer shall design, finance and
cause the construction of the Parkway pursuant to the Poinciana Parkway
Regulatory Agreement between the Developer and the County, of even date herewith
(the "Regulatory Agreement") and as further described in Exhibit B attached
hereto and incorporated herein by this reference (the "Parkway").
 
                   2.           Schedule – Notwithstanding the occurrence of any
"Force Majeure Events" (as defined in Section 4.05 of the Regulatory Agreement),
financing for the acquisition, development and construction of the Poinciana
Parkway shall be completed and actual construction shall be commenced not later
than February 14, 2012.2013.  Subject to the occurrence of Force Majeure Events,
Poinciana Parkway shall be substantially complete and open for traffic not later
than May 7, 2014. May 7, 2015.
 
(E)           Except as expressly modified by this Extension Agreement, the
Regulatory Agreement and Concurrency Agreement shall be and remain in full force
and effect.  To the extent of any conflict between the provisions of this
Extension Agreement and the provisions of the Regulatory Agreement or
Concurrency Agreement, this Extension Agreement shall control.
 
SECTION 2.   TOLL STUDY.  The parties will jointly select and actively pursue
the engagement of a consultant to prepare a new traffic and revenue study for
Poinciana Parkway only (the "Toll Study") to determine the feasibility of
financing the remaining unfunded cost to construct and equip the Poinciana Toll
Road (as defined in the Regulatory Agreement).  On the County's behalf, the
County Manager is authorized and directed to approve selection of a qualified
consultant for the Toll Study.  Avatar shall pay the cost of the Toll Study,
which shall not exceed $300,000.
 
SECTION 3.   PUBLIC-PRIVATE PARTNERSHIP AGREEMENT.
 
(A)           The principal elements of the new Partnership Agreement have been
agreed upon and include the following:
 
(1)           The County will fund and construct approximately $6 million of
upgrades to the existing two-lane section of Marigold Avenue within the Osceola
Project Area (as defined in the Regulatory Agreement) that are necessary for the
use of Marigold Avenue in conjunction with the Poinciana Toll Road.  The parties
will agree upon a construction commencement date.
 
 
3

--------------------------------------------------------------------------------

 
 
(2)           The parties will cooperate to secure an agreement for Polk County
to fund and construct a two-lane section of approximately 1.34 miles of access
roadways within the Polk Project Area (as defined in the Regulatory Agreement),
suitable for use in conjunction with the Poinciana Toll Road, with construction
commencing not later than 2014.
 
(3)           If the Toll Study supports the feasibility of issuing tax-exempt
bonds to finance the remaining unfunded cost to construct and equip the
Poinciana Toll Road, the County will issue or cause the issuance of  bonds for
such purposes (the "Construction Bonds") as soon as practicable and construct or
cause construction of the Poinciana Toll Road.  The parties will agree upon
outside dates for bond issuance and commencement of construction.
 
(4)           A percentage of the net Poinciana Toll Road operating revenue
remaining after all requirements of the resolutions authorizing issuance of
Construction Bonds to (the "Available Revenue") will be applied to reimburse
Avatar for amounts expended by Avatar for design, engineering, property
acquisition and other costs related to the development of Poinciana
Parkway.  The percentage of Available Revenue for application to reimbursement,
the reimbursement amount, interest rate and maximum length of the reimbursement
period will be agreed upon by the parties.  The parties will discuss the
potential waiver of impact fees imposed against property located in the
Poinciana Impact Fee District, pursuant to Ordinance No. 06-53 for property
owned by Avatar, its successors and assigns.
 
(5)           Avatar will convey the Judge Farms Property to the County for the
development of amateur sports facilities, upon payment of $150,000 from the
County to Avatar on the date of conveyance.  The parties will negotiate an
additional amount that will be payable to Avatar on or prior to the second
anniversary of such conveyance if (1) no Partnership Agreement is entered into
or (2) the Poinciana Parkway, including without limitation, the Poinciana Toll
Road, has not been financed and constructed.  The County shall be responsible
for the payment of all recording fees and documentary stamps in connection with
the conveyance.
 
(6)           When sufficient toll revenue is available, a new north-south
access road west of Marigold Avenue, along the general alignment of Rhododendron
Avenue, will be constructed to replace Marigold Avenue as the primary southern
access to the Poinciana Toll Road.  Avatar will donate any necessary
right-of-way then owned by Avatar.  The parties will negotiate issues related to
stormwater retention, plat vacation, and reimbursement to Avatar for the cost of
redesigning the Solivita Grand entrance to accommodate the new access road.
 
Time will be of the essence for financing and constructing the Poinciana Toll
Road.
 
(B)           The parties expressly acknowledge and agree that:  (1) this
Section does not include all the material terms that would be included in the
new Partnership Agreement and thus does not constitute a contract for the
transaction, but only expresses the intent and desire of the parties to complete
their negotiations; (2) neither of the parties will be entitled to rely on this
Section, or any further discussions or negotiations, as an offer or commitment
by the other parties to enter into the new Partnership Agreement; and (3) this
Section does not otherwise create any legally binding obligation on the parties
at law or in equity until the New Partnership Agreement has been approved by the
County's Board of Commissioners (the "Board") and executed by all of the
parties.
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 4.   EXCLUSIVE NEGOTIATING PERIOD.  The County and Avatar agree to work
together exclusively for a period of nine months following the date of this
Extension Agreement to complete the Toll Study, provide for conveyance of the
Judge Property and execute a new Partnership Agreement for the construction and
operation of Poinciana Parkway as a County-owned toll road.
 
SECTION 5.   EARLY TERMINATION.  Notwithstanding anything in this Agreement to
the contrary, if the Judge Farms property has not been conveyed to the County,
as described in Section 3(A)(5) hereof, within six months following the date of
this Extension Agreement, the extension of time to complete financing for the
construction of the Poinciana Parkway and commence actual construction, granted
pursuant to Section 1 hereof, and the exclusive negotiating period, established
in Section 4 hereof, shall be subject to termination by majority vote of the
Board.
 
IN WITNESS WHEREOF, the parties have caused this Extension Agreement to be
executed and delivered as of the day and year first above written.
 

   
OSCEOLA COUNTY, FLORIDA
               
By:
/s/ John Quinones        
Chairman/Vice Chairman
  (SEAL)      Board of County Commissioners            
ATTEST:
                           
Clerk/Deputy Clerk
       

 

   
AVATAR PROPERTIES INC.
            WITNESSES:                      
By:
/s/  Patricia K. Fletcher       Name: Patricia K. Fletcher       Title:
Executive Vice President  
Name:
                            Name:        

 
 
 5

--------------------------------------------------------------------------------